Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Richard H. Drew, III, Appellant                         Appeal from the 40th District Court of Ellis
                                                         County, Texas (Tr. Ct. No. 94,755).
 No. 06-17-00102-CV          v.                          Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
 A.C.B., Appellee                                        Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we reverse that part of the trial court’s judgment granting a
permanent injunction and render judgment denying A.C.B.’s request for a permanent injunction.
In all other respects, we affirm the trial court’s judgment.
       We further order that the appellant pay all costs of appeal.
                                                         RENDERED JULY 10, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk